Case 7:18-mj-02211 Document 1 Filed in TXSD on 10/29/18 Page _1 of _3

AO 91 (Rev. 02/09) Criminal Complaint

 

UNITED STATES DISTRICT CoURT ‘°`°""‘°'" Bl§‘=_"i€’*°“@“e
f°r““’ - y Oci 2"61`2013

Southern District of Texas

Da.vid J. Bradley, Gletilt

 

United States of America )
_ v. )`
l\/liguel Ange| Al\/lAYA ) Case No.' M" /8 _22///" A!l f
YOB: 1995/ COB: United`States )
)
Defendant

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 10/19/2017 in the county of , HldalQO in the SOUfhem District of

Texas , the defendant violated Title 18 ` U. S. C. § 924(a)(1)(A)
, an offense described as follows: .

 

Whoever, knowingly makes any false statement or representation With respect to the information required to be kept in
the records of a federal firearms licensee.

This criminal complaint is-based on these facts:

\

SEE ATTACH|VIENT A

ill Continued on the attached sheet.

aM£JoY\

 

Complainant ’s signature

.Car|os lVl. Delgado,' Jr., ATF Special~Agent

 

P)£inted name and title

  

in my presence

Date:- yc)§éaz’?/ w/g z,‘;gdv.;___ - //U/C_?§_M~'°/W

Judge ’s signature

City and grate; ' l\/chllen, TX Peter E. Ormsbyl U.S. lVlagistrate Judge

 

Printed name and title

Case 7:18-mj-02211 Document 1 ' Filed in TXSD on 10/29/18 Page 2 of 3

AO 91 (Rev. 02/09) Criminal Complaint

L
__

ATTACHMENT A

This affidavit is in support of a criminal complaint-charging Miguel Angel AMAYA hereinafter referred to
“AMAYA”, with the following criminal Violation. The evidence available to me demonstrates that there is
probable cause that AMAYA has violated Title 18 U.S.C. Section 924(a)(l)(A) which provides as follows:
Whoever, knowingly makes any false statement or representation with respect to the information required to be ”»
. kept in the records of a federal firearms licensee (FFL).

Further, the Affiant states as follows:

On August 28, 2018, your affiant received information on AMAYA who had purchased five (5) firearms from
October 2017 through August 2018 from Federal Firearms Licensees (FFLS) located in Hidalgo County. ATF
Form 4473s were obtained for the aforementioned purchases and your affiant discovered that AMAYA listed a
current address in Edinburg, TX 78541 ("the Edinburg address"). A query of AMAYA uncovered addresses in
the Houston and Pharr, TX area(s) associated with AMAYA. Agents made attempts at locating AMAYA'at
Edinburg, Houston and Pharr addresses to no avail.

On October 28, 2018, your affiant was contacted by Customs and Border Protection (CBP) Officers at the
Anzalduas Port of Entry located in Mission, TX, advising that AMAYA had attempted to cross into the United
States from Mexico. Agents made contact with AMAYA who was subsequently interviewed

During a Post-Miranda interview of AMAYA, AMAYA stated he had been residing in Reynosa, MeXico, in an
undisclosed address in Mission‘, TX and two (2) addresses in Houston, TX for the last six (6) years. AMAYA
admitted to moving back and forth from Reynosa, Mexico to Mission and Houston, TX when he purchased the
five (5) firearms AMAYA stated he last lived at the Edinburg address around 2012-2013. AMAYA further
stated he did not live at the Edinburg address when he filled out the ATF Fonn 4473 question #2, which asks
the purchaser to state their current state of residence and address, when he (AMAYA) purchased a DPMS 4
Panther Arms, model A-15, 2.23/5.56 in caliber, rifle, bearing Se_rial Number (S/N) FFH204430 onlOctober 19,
2017. ' ‘

Your affiant knows that FFLs are required to keep the ATF Form 4473 (Firearms Transaction Record) which is
completed by the purchaser that includes information`regarding the name, age, current residence of the
purchaser, and the purchasers certification that he or she is not prohibited from possessing firearms
Furthermore, the purchaser must certify that their answers on ATF Form 4473 are true, correct and complete

Moreover, the ATF Form 4473 also warns the buyer that making a false statement on the ATF Form 4473 is a
felony offense. Lastly, any false statement or representation made on ATF Form 4473, which is information
required to be kept in the records of a federal firearms licensee, is a violation of _1 8 USC 924(a)(1)(A).

Case 7:18-mj-02211 Document 1 Filed in TXSD on 10/29/18 Page 3 of 3

AO 91 (Rev. 2/09) Criminal Complaint

ATTACHMENT A

As' a result, on or about October 19, 2017, AMAYA knowingly made a false statement on ATF Form 4473l
' j when he indicated his residence as the Edinburg address when in fact he did not reside at the residence at the
time he certified that the information on the ATF Form 4473 was true and correct.

C<,U/OZS\/\ ‘

Car|os lV|. Delgado, Jr., ATF.Specia| Agent

 

 

Sworn to before me and subscribed` m my presence,

PeterE. Ormsby, U. S. lVlagistrate Jud?!

